United States District Court JS-3
Central District of California

 

 

UNITED STATES OF AMERICA vs. Docket No. EDCR 17-00257-JGB
Defendant MARIO CARLOS MARTINEZ, JR. Social SecurityNo. 8 ©0 3 6
akas: Gabriel J. Martinez (Last 4 digits)

 

 

JUDGMENT AND PROBATION/COMMITMENT ORDER

 

MONTH DAY YEAR

 

 

In the presence of the attorney for the government, the defendant appeared in person on this date. 03 09 20

COUNSEL | Young J. Kim, DFPD

(Name of Counsel)

PLEA | GUILTY, and the court being satisfied that there is a factual basis for the plea | NOLO [ NOT
CONTENDERE GUILTY

 

There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
FINDING | Possession of a Machine Gun in violation of 18 USC §§922(0)(1), 924(a)(2), as charged in the Single-
Count of the First Superseding Information.

JUDGMENT} The Court asked whether there was any reason why judgment should not be pronounced. Because no

A ROB! sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
ORDER guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is

the judgment of the Court that the defendant, Mario Carlos Martinez, Jr. is hereby committed on
the Single-Count of the First Superseding Information to the custody of the Bureau of Prisons to
be imprisoned for a term of EIGHTEEN (18) MONTHS.

 

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that such sanction would place an
undue burden on the defendant’s dependents.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two (2) years
under the following terms and conditions:

1. The defendant shall comply with the rules and regulations of the United States Probation &
Pretrial Services Office and General Order 18-10.

2. During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment’s orders pertaining to such payment.

3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court’s determination that the
defendant poses a low risk of future substance abuse.

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 1 of 5
USA vs. MARIO CARLOS MARTINEZ, JR. Docket No.: EDCR 17-00257-JGB

 

 

The Court recommends that the defendant be designated to one of the following Bureau of Prison facilities: 1)
Victorville FCC 2) Terminal Island FCI or 3) Lompoc FCC.

Bond is ordered exonerated upon self-surrender.

It is further ordered that the defendant shall self-surrender to the institution designated by the Bureau of Prisons
at or before 12 noon, on April 10, 2020. In the absence of such designation, the defendant shall report on or
before the same date and time, to the United States Marshal located at: United States District Court, 3470
Twelfth Street, Room G122, Riverside, California 92501.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
supervision period.

March 30, 2020 > / Z [ .

Date Jesus 5 Efaemal, U.S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment U' Probation/Commitment Order to the U.S. Marshal or
other qualified officer.

Clerk, U.S. District Court

March 30, 2020 », Uy la

Filed Date Irene VazquéZ, De Sdty Clerk

 

 

 

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 5
USA vs.

MARIO CARLOS MARTINEZ, JR.

Docket No.:

 

EDCR 17-00257-JGB

 

 

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

The defendant shall not commit another Federal,
state or local crime;

the defendant shall not leave the judicial district
without the written permission of the court or
probation officer;

the defendant shall report to the probation officer as
directed by the court or probation officer and shall
submit a truthful and complete written report
within the first five days of each month;

the defendant shall answer truthfully all inquiries by
the probation officer and follow the instructions of
the probation officer;

the defendant shall support his or her dependents
and meet other family responsibilities;

the defendant shall work regularly at a lawful
occupation unless excused by the probation officer
for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at
least 10 days prior to any change in residence or
employment;

the defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use,
distribute, or administer any narcotic or other
controlled substance, or any paraphernalia related
to such substances, except as prescribed by a
physician;

the defendant shall not frequent places where
controlled substances are illegally sold, used,
distributed or administered;

10.

11.

12.

13.

14.

15.

16.

the defendant shall not associate with any persons
engaged in criminal activity, and shall not
associate with any person convicted of a felony
unless granted permission to do so by the
probation officer;

the defendant shall permit a probation officer to
visit him or her at any time at home or elsewhere
and shall permit confiscation of any contraband
observed in plain view by the probation officer;

the defendant shall notify the probation officer
within 72 hours of being arrested or questioned by
a law enforcement officer;

the defendant shall not enter into any agreement to
act as an informer or a special agent of a law
enforcement agency without the permission of the
court;

as directed by the probation officer, the defendant
shall notify third parties of risks that may be
occasioned by the defendant’s criminal record or
personal history or characteristics, and shall
permit the probation officer to make such
notifications and to conform the defendant’s
compliance with such notification requirement;

the defendant shall, upon release from any period of
custody, report to the probation officer within 72
hours;

and, for felony cases only: not possess a firearm,
destructive device, or any other dangerous
weapon.

 

CR-104 (doex 10/15)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 3 of 5
USA vs. MARIO CARLOS MARTINEZ, JR. Docket No.: EDCR 17-00257-JGB

 

 

[| The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).
STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
the fine or restitution is paid in full before the fifteenth (15") day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1).
Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties
pertaining to restitution, however, are not applicable for offenses completed prior to April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material
change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required
by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own
motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See
also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

Payments shall be applied in the following order:

1. Special assessments pursuant to 18 U.S.C. §3013;
2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(1), all non-federal victims must be paid before the
United States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim;
3. Fine;
4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
5. Other penalties and costs.

SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing
credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate
financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
defendant shall not apply for any loan or open any line of credit without prior approval of the Probation Officer.

The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all
other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 4 of 5
USA vs. MARIO CARLOS MARTINEZ, JR. Docket No.: EDCR 17-00257-JGB

 

RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on to

 

 

Defendant noted on appeal on

 

Defendant released on

Mandate issued on

Defendant’s appeal determined on
Defendant delivered on to

 

 

 

 

at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

 

United States Marshal

By
Date Deputy Marshal

 

 

CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk

 

 

 

FOR U.S. PROBATION OFFICE USE ONLY
Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date

 

CR-104 (doex 10/15) JUDGMENT & PROBATION/COMMITMENT ORDER Page 5 of 5
